Citation Nr: 1129736	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  11-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an April 2009 rating decision, the RO denied entitlement to a TDIU rating and proposed a reduction in the disability rating for the Veteran's service-connected hearing loss.  In July 2009, the RO again denied entitlement to a TDIU rating and reduced the Veteran's disability rating for his service-connected bilateral hearing loss to 50 percent.  In his substantive appeal, the Veteran indicated that he wished to appeal the denial of his TDIU rating only.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time the Veteran filed his claim for a TDIU in January 2009, he was service-connected for bilateral hearing loss at a disability rating of 70 percent, and for tinnitus at a disability rating of 10 percent, for a combined rating of 70 percent

2.  In a July 2009 rating decision, the RO reduced the Veteran's disability rating for his service-connected hearing loss to 50 percent, as of October 1, 2009, which reduced his combined rating to 60 percent, with consideration that his two service-connected disabilities are considered as one single disability due to the fact that they affect a single body system.
 
3.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The Veteran contends that he is unable to work due to his service-connected bilateral hearing loss.  He worked as a River Boat Captain for the Ashland Oil Company from 1960 until 1985, when he retired.  The Veteran has claimed that he retired due to the complications from his hearing loss.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate 'when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.'  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined 'substantially gainful employment' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.

VA General Counsel determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  The General Counsel also concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In the present case, at the time the Veteran filed his claim for a TDIU in January 2009, he was service-connected for bilateral hearing loss at a disability rating of 70 percent, and for tinnitus at a disability rating of 10 percent, for a combined rating of 70 percent.  However, in a July 2009 rating decision, the RO reduced the Veteran's disability rating for his service-connected hearing loss to 50 percent, as of October 1, 2009, which reduced his combined rating to 60 percent, with consideration that his two service-connected disabilities are considered as one single disability due to their common etiology.  As such, the Veteran meets the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) for consideration of TDIU throughout the appeals period. 

The Board acknowledges that Veteran has stated on several occasions that he is retired.  In this regard, he is now 88 years old.  Once again, his advancing age cannot be considered for purposes of TDIU.  38 C.F.R. § 4.19.  The Veteran's employer noted that he retired in August 1984, but did not indicate whether his retirement was based on age or upon a disability.  The Veteran contended, in a May 2009 statement, that he retired because his position had become too dangerous due to his service-connected bilateral hearing loss.  In any event, voluntary retirement does not necessarily show unemployability and should not be used as the only evidence of unemployability.  Careful consideration has been given here to distinguishing a worsened disability that would have caused unemployability from unemployment simply due to retirement.  Here, the available evidence has been evaluated as demonstrating that regardless of the Veteran's earlier retirement, he would currently not be able to secure or follow a substantially gainful occupation as a result of service-connected bilateral hearing loss.  38 C.F.R. § 4.16(a).  

A private physician's letter, dated in February 2009, reflects that the Veteran showed him a note from 2007, stating that he had bilateral hearing loss, and that he agreed that, with severe hearing loss, the Veteran would be unable to be employed in his field of expertise as a River Boat Captain.  

An April 2009 VA audiological examination shows that the Veteran had a moderately severe bilateral sensorineural hearing loss at 500Hertz through 4000 Hertz, with acoustic reflexes which were absent and poor word recognition scores in both ears.  The examiner noted that the Veteran's service-connected bilateral hearing loss had significant effects on his occupation.  The examiner noted that, due to the severity of his hearing loss, particularly with regard to his poor speech recognition ability, it was his opinion that he would not be able to work in the following situations:  any job involving hazardous noise exposure in order to prevent further hearing loss, any position requiting telephone usage (this would also apply to radio communications used on boats/ships), as the Veteran requires visual cues (lip reading) in order to communicate, an job requiring significant verbal communication with the general public, and any position in which the inability to hear verbal warnings or alarms could result in a danger to himself or others.  Based on this criteria, the examiner found that the Veteran would be unemployable in his usual occupation as a River Boat Captain (or any other position involving these restrictions) due to his present hearing impairment, even while wearing hearing aids.

Given the occupational impairment that has been shown with respect to the Veteran's bilateral hearing loss , the Board finds that the evidence sufficiently demonstrates that he is unable to secure or follow a substantially gainful occupation solely as a result of this service-connected disability.  Accordingly, the Board resolves doubt in the Veteran's favor and finds that the evidence supports assignment of TDIU.  As such, this claim is granted.




ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


